NO. 12-10-00314-CR

                        IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
ALICIA GALINDEZ,
APPELLANT                                         '    APPEAL FROM THE 241ST

V.                                                '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                               '    SMITH COUNTY, TEXAS
APPELLEE
                                   MEMORANDUM OPINION
                                       PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was placed on deferred
adjudication community supervision on January 28, 2009. The State later filed a motion to
adjudicate guilt, which the trial court granted after a hearing. Thereafter, Appellant filed a notice
of appeal.
        To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right
to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The
certification should be part of the record when notice is filed, but may be added by timely
amendment or supplementation. Id. Appellant’s notice of appeal does not include the required
certification.
        On September 20, 2010, this court notified Appellant through her counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the
trial court certification. The notice also informed Appellant that the appeal would be dismissed
unless, on or before September 30, 2010, the clerk’s record was amended to include the required
certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal. Therefore, the appeal
is dismissed for want of jurisdiction.
Opinion delivered October 6, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)